   1:20-cv-01446-JFA-SVH            Date Filed 07/14/20       Entry Number 19        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

 PAUL SWEARINGEN AS THE SPECIAL
 ADMINISTRATOR OF THE ESTATE OF
 KEISHAWN OMAR MCMANUS,

                                        Plaintiffs,

                         vs.

 SOUTH CAROLINA DEPARTMENT OF
 CORRECTIONS, BRIAN STIRLING in his
                                                       CIVIL ACTION NO. 1:20-cv-1446-JFA-
 official capacity as Head of South Carolina
                                                                     SVH
 Department of Corrections, AARON
 JOYNER individually and/or in his official
 capacity as warden of Lee Correctional
                                                       CONSENT ORDER SUBSTITUTING
 Institution, CHARLES WILLIAMS, JR,
                                                                PLAINTIFF
 individually and/or in his official capacity as
 warden of Perry Correctional Institution,
 JOHN DOE individually and/or in his official
 capacity as a correctional officer at Perry
 Correctional Institution, and JANE DOE,
 individually and/or in her official capacity as
 a nurse at Perry Correctional Institution,

                                     Defendants.


       This matter comes before me upon motion of counsel for Plaintiff Paul Swearingen as the

Special Administrator of the Estate of Keishawn Omar McManus by and with the consent of

counsel for all other parties to this matter, for an Order substituting the plaintiff in this matter to

Deanna E. Shaw as the Personal Representative of the Estate of Keishawn Omar McManus.

       NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that the Plaintiff

in this matter is substituted to Deanna E. Shaw as Personal Representative of the Estate of

Keishawn Omar McManus. No party is required to re-plead or re-serve any pleading previously

served in this matter.
   1:20-cv-01446-JFA-SVH   Date Filed 07/14/20   Entry Number 19     Page 2 of 2




      AND IT IS SO ORDERED.


                                          Shiva V. Hodges
                                          United States Magistrate Judge
Dated: July 14, 2020
Columbia, South Carolina
